Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 16, 2015, by and
between B&G FOODS, INC. (hereinafter the “Corporation”) and THOMAS P. CRIMMINS
(hereinafter “Executive”).

 

WHEREAS, subject to the terms of this Agreement, Corporation desires to employ
Executive as Executive Vice President of Finance and Chief Financial Officer,
and Executive desires to accept such employment.

 

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Executive
agree with each other as follows

 

1.                                      Effective Date.  For purposes of this
Agreement, the “Effective Date” shall mean March 16, 2015.

 

2.                                      Employment. Executive will render
full-time professional services to the Corporation and, as directed by the
Corporation, to its subsidiaries or other Affiliates (as defined in Paragraph 3
below), in the capacity of Executive Vice President of Finance and Chief
Financial Officer under the terms and conditions of this Agreement.  He will at
all times, faithfully, industriously and to the best of his ability, perform all
duties that may be required of him by virtue of his position as Executive Vice
President of Finance and Chief Financial Officer and in accordance with the
directions and mandates of the Board of Directors of the Corporation.  It is
understood that these duties shall be substantially the same as those of an
executive vice president of finance and chief financial officer of a similar
business corporation engaged in a similar enterprise.  Executive is hereby
vested with authority to act on behalf of the Corporation in keeping with
policies adopted by the Board of Directors, as amended from time to time. 
Executive shall report to the President and Chief Executive Officer (hereinafter
the “Chief Executive Officer”) and the Board of Directors.

 

3.                                      Services to Subsidiaries or Other
Affiliates. The Corporation and Executive understand and agree that if and when
the Corporation so directs, Executive shall also provide services to any
subsidiary or other Affiliate (as defined below) by virtue of his employment
under this Agreement.  If so directed, Executive agrees to serve as Executive
Vice President of Finance and Chief Financial Officer of such subsidiary or
other Affiliate of the Corporation, as a condition of his employment under this
Agreement, and upon the termination of his employment under this Agreement,
Executive shall no longer provide such services to the subsidiary or other
Affiliate. The parties recognize and agree that Executive shall perform such
services as part of his overall professional services to the Corporation but
that in certain circumstances approved by the Corporation he may receive
additional compensation from such subsidiary or other Affiliate.  For purposes
of this Agreement, an “Affiliate” is any corporation or other entity that is
controlled by, controlling or under common control with the Corporation.
“Control” means the direct or indirect beneficial ownership of at least fifty
(50%) percent interest in the income of such

 

--------------------------------------------------------------------------------


 

corporation or entity, or the power to elect at least fifty (50%) percent of the
directors of such corporation or entity, or such other relationship which in
fact constitutes actual control.

 

4.                                      Term of Agreement. The initial term of
Executive’s employment under this Agreement shall commence on the Effective Date
and end on December 31, 2015; provided that unless notice of termination has
been provided in accordance with Paragraph 7(a) at least sixty (60) days prior
to the expiration of the initial term or any additional twelve (12) month term
(as provided below), or unless this Agreement is otherwise terminated in
accordance with the terms of this Agreement, this Agreement shall automatically
be extended for additional twelve (12) month periods (the “Term”).

 

5.                                      Base Compensation. During the Term, in
consideration for the services as Executive Vice President of Finance and Chief
Financial Officer required under this Agreement, the Corporation agrees to pay
Executive an annual base salary of Four Hundred Thousand Dollars ($400,000), or
such higher figure as may be determined at an annual review of his performance
and compensation by the Compensation Committee of the Board of Directors.  The
annual review of Executive’s base salary shall be conducted by the Compensation
Committee of the Board of Directors within a reasonable time after the end of
each fiscal year of the Corporation and any increase shall be retroactive to
January 1st of the then current Agreement year.  The amount of annual base
salary shall be payable in equal installments consistent with the Corporation’s
payroll payment schedule for other executive employees of the Corporation.
Executive may choose to select a portion of his compensation to be paid as
deferred income through qualified plans or other programs consistent with the
policy of the Corporation and subject to any and all applicable federal, state
or local laws, rules or regulations.

 

6.                                      Other Compensation and Benefits. During
the Term, in addition to his base salary, the Corporation shall provide
Executive the following:

 

(a)                                 Incentive Compensation.

 

(i)                                     Annual Bonus Plan.  Executive shall
participate in the Company’s annual bonus plan (the “Annual Bonus Plan”), as
shall be adopted and/or modified from time to time by the Board of Directors or
the Compensation Committee.  Annual Bonus Plan awards are calculated as a
percentage of Executive’s base salary on the December 31st closest to the last
day of the Annual Bonus Plan performance period.  The percentages of base salary
that Executive is currently eligible to receive in accordance with the Annual
Bonus Plan based on performance range from 0% at “Threshold” to 60% at “Target”
and to 120% at “Maximum,” as such terms are defined in the Annual Bonus Plan. 
Annual Bonus Plan awards are payable no later than the 15th day of the third
month following the end of each fiscal year of the Corporation.

 

(ii)                                  Long-Term Incentive Compensation. 
Executive shall participate in the Company’s long-term incentive plans (the
“Long-Term Incentive Plans”), as shall be adopted and/or modified from time to
time by the Board of Directors or the Compensation Committee.  Executive shall
be eligible to earn Long-Term Incentive Plan awards (“LTIAs”) calculated as a
percentage of Executive’s base salary on the grant date of such LTIAs, with such
percentage to be determined by the Compensation Committee.  LTIAs are payable no
later than the 15th day of

 

2

--------------------------------------------------------------------------------


 

the third month following the end of the final fiscal year of the Corporation of
the applicable performance period.

 

(iii)                               Other Incentive Compensation.  In addition,
Executive shall be eligible to participate in all other incentive compensation
plans, if any, that may be adopted by the Corporation from time to time and with
respect to which the other executive employees of the Corporation are eligible
to participate.

 

(b)                                 Vacation. Executive shall be entitled to
five (5) weeks of compensated vacation time during each year, to be taken at
times mutually agreed upon between him and the Chief Executive Officer of the
Corporation.  Vacation accrual shall be limited to the amount stated in the
Corporation’s policies currently in effect, as amended from time to time.

 

(c)                                  Sick Leave and Disability. Executive shall
be entitled to participate in such compensated sick leave and disability benefit
programs as are offered to the Corporation’s other executive employees.

 

(d)                                 Medical and Dental Insurance. Executive, his
spouse, and his dependents, shall be entitled to participate in such medical and
dental insurance programs as are provided to the Corporation’s other executive
employees.

 

(e)                                  Executive Benefits And Perquisites.
Executive shall be entitled to receive all other executive benefits and
perquisites to which all other executive employees of the Corporation are
entitled.

 

(f)                                   Automobile and Cellular Phone.  The
Corporation agrees to provide Executive with a monthly automobile allowance of
$833.33 and to provide for the use by Executive of a cellular telephone at the
Corporation’s expense.

 

(g)                                  Liability Insurance. The Corporation agrees
to insure Executive under the appropriate liability insurance policies, in
accordance with the Corporation’s policies and procedures, for all acts done by
him within the scope of his authority in good faith as Executive Vice President
of Finance and Chief Financial Officer throughout the Term.

 

(h)                                 Professional Meetings and Conferences.
Executive will be permitted to be absent from the Corporation’s facilities
during working days to attend professional meetings and such continuing
education programs as are necessary for Executive to maintain such professional
licenses and certifications as are required in the performance of his duties
under this Agreement and to maintain his status as a certified public
accountant, and to attend to such outside professional duties as have been
mutually agreed upon between him and the Chief Executive Officer of the
Corporation.  Attendance at such approved meetings and programs and
accomplishment of approved professional duties shall be fully compensated
service time and shall not be considered vacation time. The Corporation shall
reimburse Executive for all reasonable expenses incurred by him incident to
attendance at approved professional meetings and continuing education programs,
and such reasonable entertainment expenses incurred by Executive in furtherance
of the Corporation’s interests; provided, however, that such reimbursement is
approved by the Chief Executive Officer of the Corporation.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Registration Fees and Professional Dues.
The Corporation shall reimburse Executive for registration fees for such
professional licenses and certifications as are required in the performance of
his duties under this Agreement or to maintain his status as a certified public
accountant, including certified public accountant registration fees for the
States of New Jersey and/or New York.  In addition, the Corporation agrees to
pay dues and expenses to professional associations and societies and to such
community and service organizations of which Executive is a member provided such
dues and expenses are approved by the Chief Executive Officer as being in the
best interests of the Corporation.

 

(j)                                    Life Insurance. The Corporation shall
provide Executive with life insurance coverage on the same terms as such
coverage is provided to all other executive employees of the Corporation.

 

(k)                                 Business Expenses. The Corporation shall
reimburse Executive for reasonable expenses incurred by him in connection with
the conduct of business of the Corporation and its subsidiaries or other
Affiliates.

 

7.                                      Termination Without Cause.

 

(a)                                 By the Corporation. The Corporation may, in
its discretion, terminate Executive’s employment hereunder without cause at any
time upon sixty (60) days prior written notice or at such later time as may be
specified in said notice (the date of termination set forth in such notice is
herein referred to as the “Termination Date”).  Except as otherwise provided in
this Agreement, after such termination, all rights, duties and obligations of
both parties shall cease.

 

(i)                                     Upon the termination of employment
pursuant to subparagraph (a) above, subject to the terms in subparagraph
(ii) and Paragraph 9 below and the requirements of Paragraph 10 below, in
addition to all accrued and vested benefits payable under the Corporation’s
employment and benefit policies, including, but not limited to, unpaid Annual
Bonus Awards and any other incentive compensation awards earned under the Annual
Bonus Plan or any other incentive compensation plan for any completed
performance periods, Executive shall be provided with the following Salary
Continuation and Other Benefits (as defined below) for the duration of the
Severance Period (as defined below):  (1) salary continuation payments for each
year of the Severance Period in an amount per year equal to 160% of his then
current annual base salary (“Salary Continuation”), which Salary Continuation
shall be paid in the same manner and pursuant to the same payroll procedures
that were in effect prior to the effective date of termination commencing on the
Corporation’s first payroll date following the Termination Date;
(2) continuation of medical, dental, life insurance and disability insurance for
him, his spouse and his dependents, during the Severance Period, as in effect on
the effective date of termination (“Other Benefits”), or if the continuation of
all or any of the Other Benefits is not available because of his status as a
terminated employee, a payment equal to the market value of such excluded Other
Benefits; (3) if allowable under the Corporation’s qualified pension plan in
effect on the date of termination, credit for additional years of service during
the Severance Period; and (4) outplacement services of an independent third
party, mutually satisfactory to both parties, until the earlier of one year
after the effective date of termination, or until he obtains new employment; the
cost for such service will be paid in full by the

 

4

--------------------------------------------------------------------------------


 

Corporation.  For purposes of this Agreement (except for Paragraph 9 below), the
“Severance Period” shall mean the period from the date of termination of
employment to the first (1st) anniversary of the date of such termination.

 

(ii)                                  Subject to Paragraph 10 below, in the
event Executive accepts other employment during the Severance Period, the
Corporation shall continue the Salary Continuation in force until the end of the
Severance Period.  All Other Benefits described in subparagraph (i)(2) and the
benefit set forth in (i)(3), other than all accrued and vested benefits payable
under the Corporation’s employment and benefit policies, shall cease.

 

(iii)                               Executive shall not be required to seek or
accept any other employment. Rather, the election of whether to seek or accept
other employment shall be solely within Executive’s discretion. If during the
Severance Period Executive is receiving all or any part of the benefits set
forth in subparagraph (i) above and he should die, then Salary Continuation
remaining during the Severance Period shall be paid fully and completely to his
spouse or such individual designated by him or if no such person is designated
to his estate.

 

(b)                                 Release. The obligation of the Corporation
to provide the Salary Continuation and Other Benefits described in subparagraph
(a) above is contingent upon and subject to the execution and delivery by
Executive of a general release, in form and substance satisfactory to Executive
and the Corporation.  The Corporation will provide Executive with a copy of a
general release satisfactory to the Corporation simultaneously with or as soon
as administratively practicable following the delivery of the notice of
termination provided in Paragraph 7(a), or at or as soon as administratively
practicable following the expiration of the Corporation’s right to cure provided
in Paragraph 7(d) or Paragraph 9, but not later than twenty-one (21) days before
the date payments are required to be begin under Paragraph 7(a).  Executive
shall deliver the executed release to the Corporation eight days before the date
payments are required to begin under Paragraph 7(a).

 

Without limiting the foregoing, such general release shall provide that for and
in consideration of the above Salary Continuation and Other Benefits, Executive
releases and gives up any and all claims and rights ensuing from his employment
and termination with the Corporation, which he may have against the Corporation,
a subsidiary or other Affiliate, their respective trustees, officers, managers,
employees and agents, arising from or related to his employment and/or
termination.  This releases all claims, whether based upon federal, state, local
or common law, rules or regulations.  Such release shall survive the termination
or expiration of this Agreement.

 

(c)                                  Voluntary Termination.  Should Executive in
his discretion elect to terminate this Agreement, he shall give the Corporation
at least sixty (60) days prior written notice of his decision to terminate.
Except as otherwise provided in this Agreement, at the end of the sixty (60) day
notice period, all rights, duties and obligations of both parties to the
Agreement shall cease, except for any and all accrued and vested benefits under
the Corporation’s existing employment and benefit policies, including but not
limited to, unpaid incentive compensation awards earned under the Annual Bonus
Plan or any other incentive compensation plan for any completed performance
periods. At any time during the sixty (60) day notice period, the

 

5

--------------------------------------------------------------------------------


 

Corporation may pay Executive for the compensation owed for said notice period
and in any such event Executive’s employment termination shall be effective as
of the date of the payment.

 

(d)                                 Alteration of Duties.  If the Board of
Directors or the Chief Executive Officer of the Corporation, in either of their
sole discretion, takes action which substantially changes or alters Executive’s
authority or duties so as to effectively prevent him from performing the duties
of the Executive Vice President of Finance and Chief Financial Officer as
defined in this Agreement, or requires that his office be located at and/or
principal duties be performed at a location more than forty-five (45) miles from
the present Corporation office located in Parsippany, New Jersey, then Executive
may, at his option and upon written notice to the Board of Directors within
thirty (30) days after the Board’s or Chief Executive Officer’s action, consider
himself terminated without cause and entitled to the benefits set forth in
Paragraph 7(a), unless within thirty (30) days after delivery of such notice,
Executive’s duties have been restored.

 

(e)                                  Disability.

 

(i)                                     The Corporation, in its sole discretion,
may terminate Executive’s employment upon his Total Disability. In the event he
is terminated pursuant to this subparagraph, he shall be entitled to the
benefits set forth in Paragraph 7(a), provided however, that the annual base
salary component of Salary Continuation shall be reduced by any amounts paid to
Executive under any disability benefits plan or insurance policy. For purposes
of this Agreement, the term “Total Disability” shall mean death or any physical
or mental condition which prevents Executive from performing his duties under
this contract for at least four (4) consecutive months. The determination of
whether or not a physical or mental condition would prevent Executive from the
performance of his duties shall be made by the Board of Directors in its
discretion. If requested by the Board of Directors, Executive shall submit to a
mental or physical examination by an independent physician selected by the
Corporation and reasonably acceptable to him to assist the Board of Directors in
its determination, and his acceptance of such physician shall not be
unreasonably withheld or delayed.  Failure to comply with this request shall
prevent him from challenging the Board’s determination.

 

(f)                                   Retirement. The Corporation, in its sole
discretion, may establish a retirement policy for its executive employees,
including Executive, which includes the age for mandatory retirement from
employment with the Corporation. Upon the termination of employment pursuant to
such retirement policy, all rights and obligations under this Agreement shall
cease, except that Executive shall be entitled to any and all accrued and vested
benefits under the Corporation’s existing employment and benefits policies,
including but not limited to unpaid incentive compensation awards earned under
the Annual Bonus Plan or any other incentive compensation plan for any completed
performance periods.

 

(g)                                  Section 280G.  Notwithstanding any other
provision of this Agreement, in the event that the amount of payments or other
benefits payable to Executive under this Agreement (including, without
limitation, the acceleration of any payment or the accelerated vesting of any
payment or other benefit), together with any payments, awards or benefits
payable under any other plan, program, arrangement or agreement maintained by
the Corporation or one of its

 

6

--------------------------------------------------------------------------------


 

Subsidiaries or other Affiliates, would constitute an “excess parachute payment”
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”)), such payments and benefits shall be reduced (by the
minimum possible amounts) in the order set forth below until no amount payable
to Executive under this Agreement or otherwise constitutes an “excess parachute
payment” (within the meaning of Section 280G of the Code); provided, however,
that no such reduction shall be made if the net after-tax amount (after taking
into account federal, state, local or other income, employment and excise taxes)
to which Executive would otherwise be entitled without such reduction would be
greater than the net after-tax amount (after taking into account federal, state,
local or other income, employment and excise taxes) to Executive resulting from
the receipt of such payments and benefits with such reduction. If any payments
or benefits payable to Executive are required to be reduced pursuant to this
Paragraph, such payments and/or benefits to Executive shall be reduced in the
following order: first, payments that are payable in cash, with amounts that are
payable last reduced first; second, payments due in respect of any equity or
equity derivatives included at their full value under Section 280G (rather than
their accelerated value); third, payments due in respect of any equity or equity
derivatives valued at accelerated value under Section 280G, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24); and fourth, all other non-cash benefits.

 

All determinations required to be made under this Paragraph 7(g), including
whether a payment would result in an “excess parachute payment” and the
assumptions to be utilized in arriving at such determinations, shall be made by
an accounting firm designated by the Corporation (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Corporation and
Executive as requested by the Corporation or Executive.  All fees and expenses
of the Accounting Firm shall be borne solely by the Corporation and shall be
paid by the Corporation. Absent manifest error, all determinations made by the
Accounting Firm under this Paragraph 7(g) shall be final and binding upon the
Corporation and Executive.

 

8.                                      Termination for Cause. Executive’s
employment under this Agreement may be terminated by the Corporation,
immediately upon written notice in the event and only in the event of the
following conduct:  conviction of a felony or any other crime involving moral
turpitude, whether or not relating to Executive’s employment; habitual unexcused
absence from the facilities of the Corporation; habitual substance abuse;
willful disclosure of material confidential information of the Corporation
and/or its subsidiaries or other Affiliates; intentional violation of conflicts
of interest policies established by the Board of Directors; wanton or willful
failure to comply with the lawful written directions of the Board or other
superiors; and willful misconduct or gross negligence that results in damage to
the interests of the Corporation and its subsidiaries or other Affiliates.
Should any of these situations occur, the Board of Directors and/or the Chief
Executive Officer will provide Executive written notice specifying the effective
date of such termination. Upon the effective date of such termination, any and
all payments and benefits due Executive under this Agreement shall cease except
for any accrued and vested benefits payable under the Corporation’s employment
and benefit policies, including any unpaid amounts owed under the Annual Bonus
Plan or any other incentive compensation plan.

 

9.                                      Major Transaction. If, during the Term,
the Corporation consummates a Major Transaction and Executive is not the
Executive Vice President of Finance and Chief Financial

 

7

--------------------------------------------------------------------------------


 

Officer with duties and responsibilities substantially equivalent to those
described herein and/or is not entitled to substantially the same benefits as
set forth in this Agreement, then Executive shall have the right to terminate
his employment under this Agreement and shall be entitled to the benefits set
forth in Paragraph 7(a), except that the Severance Period shall mean the period
from the date of termination of employment to the second (2nd) anniversary of
the date of such termination.  Executive shall provide the Corporation with
written notice of his desire to terminate his employment under this Agreement
pursuant to this Paragraph within ninety (90) days of the effective date of the
Major Transaction and the Severance Period shall commence as of the effective
date of the termination of this Agreement, provided the Corporation has not
corrected the basis for such notice within thirty (30) days after delivery of
such notice and further provided that the effective date of termination of this
Agreement shall not be more than one year following the effective date of the
Major Transaction.  For purposes of this Paragraph, “Major Transaction” shall
mean the sale of all or substantially all of the assets of the Corporation, or a
merger, consolidation, sale of stock or similar transaction or series of related
transactions whereby a third party (including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) acquires
beneficial ownership, directly or indirectly, of securities of the Corporation
representing over fifty percent (50%) of the combined voting power of the
Corporation; provided, however, that a Major Transaction shall not in any event
include a direct or indirect public offering of securities of the Corporation,
its parent or other Affiliates.

 

10.                               Non-Competition.  Executive agrees that during
(i) the Term; (ii) the one (1) year period following the effective date of
termination of this Agreement by Executive pursuant to Paragraph 7(c) (Voluntary
Termination); and (iii) the one (1) year period following the effective date of
termination by the Corporation pursuant to Paragraph 8 (Termination For Cause),
he shall not, directly or indirectly, be employed or otherwise engaged to
provide services to any food manufacturer operating in the United States of
America which is directly competitive with any significant activities conducted
by the Corporation or its subsidiaries or other Affiliates whose principal
business operations are in the United States of America.  Executive agrees that
his entitlement to the benefits set forth in Paragraph 7(a) above is contingent
upon his compliance with the requirements of this Paragraph.

 

11.                               Confidentiality of Information. Executive
recognizes and acknowledges that during his employment by the Corporation, he
will acquire certain proprietary and confidential information relating to the
business of the Corporation and its subsidiaries or other Affiliates (the
“Information”). Executive agrees that during the term of his employment under
this Agreement and thereafter, for any reason whatsoever, he shall not, directly
or indirectly, except in the proper course of exercising his duties under this
Agreement, use for his or another third party’s benefit, disclose, furnish, or
make available to any person, association or entity, the Information. In the
event of a breach or threatened breach by Executive of the provisions of this
Paragraph, the Corporation shall be entitled to an injunction restraining him
from violating the provisions of this Paragraph. Notwithstanding the foregoing,
nothing contained herein shall be construed as prohibiting the Corporation from
pursuing any other remedies available to it for such breach or threatened
breach. For purposes of this Paragraph, “Information” includes any and all
verbal or written materials, documents, information, products, recipes,
formulas, processes, technologies, programs, trade secrets, customer lists or
other data relating to the business, and operations of the Corporation and/or
its subsidiaries or other Affiliates.

 

8

--------------------------------------------------------------------------------


 

12.                               Superseding Agreement. This Agreement
constitutes the entire agreement between the parties and contains all the
agreements between them with respect to the subject matter hereof. It also
supersedes any and all other agreements or contracts, either oral or written,
between the parties with respect to the subject matter hereof.

 

13.                               Agreement Amendments.  Except as otherwise
specifically provided, the terms and conditions of this Agreement may be amended
at any time by mutual agreement of the parties, provided that before any
amendment shall be valid or effective, it shall have been reduced to writing,
approved by the Board of Directors or the Compensation Committee of the Board of
Directors, and signed by the Chairman of the Board of Directors, the Chairman of
the Compensation Committee, the Chief Executive Officer or any officer of the
Corporation authorized to do so by the Board of Directors or the Compensation
Committee, and Executive.

 

14.                               Invalidity or Unenforceability Provision.  The
invalidity or unenforceability of any particular provision of this Agreement
shall not affect its other provisions and this Agreement shall be construed in
all aspects as if such invalid or unenforceable provision had been omitted.

 

15.                               Binding Agreement; Assignment. This Agreement
shall be binding upon and inure to the benefit of the Corporation and Executive,
their respective successors and permitted assigns. The parties recognize and
acknowledge that this Agreement is a contract for the personal services of
Executive and that this Agreement may not be assigned by him nor may the
services required of him hereunder be performed by any other person without the
prior written consent of the Corporation.

 

16.                               Governing Law. This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties shall be construed and enforced under and in
accordance with the laws of the State of New Jersey, without regard to conflicts
of law principles.  Anything in this Agreement to the contrary notwithstanding,
the terms of this Agreement shall be interpreted and applied in a manner
consistent with the requirements of Code section 409A so as not to subject
Executive to the payment of any tax penalty or interest under such section.

 

17.                               Enforcing Compliance. If Executive needs to
retain legal counsel to enforce any of the terms of this Agreement either as a
result of noncompliance by the Corporation or a legitimate dispute as to the
provisions of the Agreement, then any fees incurred in such expense by Executive
shall be reimbursed wholly and completely by the Corporation if Executive
prevails in such legal proceedings.

 

18.                               Notices. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed effective
when delivered, if delivered in person, or upon receipt if mailed by overnight
courier or by certified or registered mail, postage prepaid, return receipt
requested, to the parties at the addresses set forth below, or at such other
addresses as the parties may designate by like written notice:

 

9

--------------------------------------------------------------------------------


 

To the Corporation at:

B&G Foods, Inc

 

Four Gatehall Drive, Suite 110

 

Parsippany, NJ 07054

 

Attn: General Counsel

 

 

To Executive at:

his then current address included in the employment records of the Corporation

 

19.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.  A signed copy of
this Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

20.                               Other Terms Relating to Code Section 409A. 
Executive’s right to Salary Continuation, right to Other Benefits, and right to
reimbursements under this Agreement each shall be treated as a right to a series
of separate payments under Treasury Regulation section 1.409A-2(b)(2)(iii).

 

(a)                                 Reimbursements.  Any reimbursements made or
in-kind benefits provided under this Agreement shall be subject to the following
conditions:

 

(i)                                     The reimbursement of any expense shall
be made not later than the last day of Executive’s taxable year following
Executive’s taxable year in which the expense was incurred (unless this
Agreement specifically provides for reimbursement by an earlier date).  The
right to reimbursement of an expense or payment of an in-kind benefit shall not
be subject to liquidation or exchange for another benefit.

 

(ii)                                  Any reimbursement made under Paragraph
7(a)(i)(2), 7(d), 7(e) or 9 for expenses for medical coverage purchased by
Executive, if made during the period of time Executive would be entitled (or
would, but for such reimbursement, be entitled) to continuation coverage under
the Corporation’s medical insurance plan pursuant to COBRA if Executive had
elected such coverage and paid the applicable premiums, shall be exempt from
Code section 409A and the six-month delay in payment described below pursuant to
Treasury Regulation section 1.409A-1(b)(9)(v)(B).

 

(iii)                               Any reimbursement or payment made under
Paragraph 7(a)(i)(2), 7(d), 7(e) or 9 for reasonable expenses for outplacement
services for Executive shall be exempt from Code section 409A and the six-month
delay in payment described below pursuant to Treasury Regulation section
1.409A-1(b)(9)(v)(A).

 

(b)                                 Short-Term Deferrals.  It is intended that
payments made under this Agreement due to Executive’s termination of employment
that are not otherwise subject to Code section 409A, and which are paid on or
before the 15th day of the third month following the end of Executive’s taxable
year in which his termination of employment occurs, shall be exempt from

 

10

--------------------------------------------------------------------------------


 

compliance with Code section 409A pursuant to the exemption for short-term
deferrals set forth in Treasury Regulation section 1.409A-1(b)(4).

 

(c)                                  Separation Pay Upon Involuntary Termination
of Employment.  It is intended that payments made under this Agreement due to
Executive’s involuntary termination of employment under Paragraph 7(a)(i)(2),
7(d), 7(e) or 9 that are not otherwise exempt from compliance with Code section
409A, and which are separation pay described in Treasury Regulation section
1.409A-1(b)(9)(iii), shall be exempt from compliance with Code section 409A to
the extent that the aggregate amount does not exceed two times the lesser of
(i) Executive’s annualized compensation for his taxable year preceding the
taxable year in which his termination of employment occurs and (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to Code
section 401(a)(17) for the year in which the termination of employment occurs.

 

(d)                                 Six-Month Delay.  Anything in this Agreement
to the contrary notwithstanding, payments to be made under this Agreement upon
termination of Executive’s employment that are subject to Code section 409A
(“Covered Payment”) shall be delayed for six months following such termination
of employment if Executive is a “specified employee” on the date of his
termination of employment.  Any Covered Payment due within such six-month period
shall be delayed to the end of such six-month period.  The Corporation will
increase the Covered Payment to include interest payable on such Covered Payment
at the interest rate described below from the date of Executive’s termination of
employment to the date of payment.  The interest rate shall be determined as of
the date of Executive’s termination of employment and shall be the rate of
interest then most recently published in The Wall Street Journal as the “prime
rate” at large U.S. money center banks.  The Corporation will pay the adjusted
Covered Payment at the beginning of the seventh month following Executive’s
termination of employment. Notwithstanding the foregoing, if calculation of the
amounts payable by any payment date specified in this subsection is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Code section 409A and the Treasury Regulations thereunder.  In
the event of Executive’s death during such six-month period, payment will be
made or begin, as the case may be with respect to a particular payment, in the
payroll period next following the payroll period in which Executive’s death
occurs.

 

For purposes of this Agreement, “specified employee” means an employee of the
Corporation who satisfies the requirements for being designated a “key employee”
under Code section 416(i)(1)(A)(i), (ii) or (iii), without regard to Code
section 416(i)(5), at any time during a calendar year, in which case such
employee shall be considered a specified employee for the twelve-month period
beginning on the next succeeding April 1.

 

[Signatures on Next Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Executive have executed this Agreement
as of the day and year first above written.

 

 

B&G FOODS, INC.

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

Name: Robert C. Cantwell

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

THOMAS P. CRIMMINS

 

 

 

 

 

/s/ Thomas P. Crimmins

 

12

--------------------------------------------------------------------------------